Detailed Action
Claims 1-8 are pending in this application.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/21 has been considered.
Drawings
	The Drawings filed on 11/12/21 are acceptable.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,196,786. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘786 anticipates the instant claims and only differs in statutory class.
Allowable Subject Matter
Claims 1-8 are allowed over prior art.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 2006/0184790 issued to Olivereria et al., which teaches elementary stream media content which includes Media Access Units(MAUs) of the elementary stream content which represents a single video or audio frame, each MAU is mapped to a MAU payload format, which allows a media consumer to process each elementary stream.
US 2004/0139336 issued to McLean et al, which teaches encoding content to protect digital data where data packets includes a header and payload, the packets contains elementary stream data portioned in access units.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach 
As per claim 1, identifying a packet including a packet header and a packet payload, wherein the packet 5payload comprises an access unit including media data related to the multimedia content and information related to the access unit; identifying control information for delivery and consumption of the multimedia content; transmitting the identified packet; and transmitting, separately from the packet, the identified control information, 10wherein the control information comprises: type information related to content in the multimedia content; discovery information related to the content in the multimedia content; and relationship information related to contents in the multimedia content.
As per claim 5, receiving a packet including a packet header and a packet payload, wherein the packet payload comprises an access unit including media data related to the multimedia content and 30information related to the access unit; 12 receiving, separately from the packet, control information for delivery and consumption of the multimedia content; and processing the received packet and the received control information for delivery and consumption of the multimedia content, 5wherein the control information comprises: type information related to content in the multimedia content; discovery information related to the content in the multimedia content; and relationship information related to contents in the multimedia content.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2002/0118749 issued to Gentric et al., teaches encoding MPEG-4 standard for video data of bitstreams
US 2007/0143807 issued to Suneya teaches changing header information according to destined playback device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459